Citation Nr: 0117876	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  94-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for fungal infection of 
the feet.  

3.  The propriety of the initial 10 percent evaluation 
assigned for posttraumatic stress disorder (PTSD).

4.  The propriety of the initial noncompensable evaluation 
assigned for a right hip disorder.

5.  The propriety of the initial noncompensable evaluation 
assigned for a left hip disorder.

6.  The propriety of the initial 10 percent evaluation 
assigned for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1965.

The appeal of the claims for service connection for a stomach 
disorder and fungal infection of the feet arise from the 
March 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in pertinent part denying entitlement to 
service connection for those disorders.  By that decision the 
RO also denied service connection for PTSD, a bilateral hip 
disorder, and a low back disorder.  The veteran appealed all 
five claims, and in October 1996 the Board remanded all five 
claims for further development.  Following development, the 
RO in a November 1999 decision affirmed the prior denials of 
claims for service connection for a stomach disorder and a 
fungal infection of the feet, but granted service connection 
and assigned a 10 percent disability rating for PTSD, granted 
service connection and assigned a noncompensable disability 
rating for a bilateral hip disorder, and granted service 
connection and assigned a 10 percent disability rating for a 
low back disorder.  The veteran appealed the November 1999 RO 
decision, disagreeing with the disability ratings assigned 
for PTSD, a bilateral hip disorder, and a low back disorder.

In the course of appeal, in June 1994, the veteran testified 
before a hearing officer at the RO.  A transcript of that 
hearing is contained in the claims folder.   

The Board has recharacterized the issue regarding disorders 
of the hips into separate claims because these disorders are 
properly rated separately.  


REMAND

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In this case, much development has already been undertaken by 
the RO pursuant to the Board's October 1996 Remand 
instructions.  Inasmuch as subsequent to that remand the 
veteran has been granted service connection for PTSD, a 
bilateral hip disorder, and a low back disorder, remand 
instructions regarding development of those three claims for 
service connection, to the extent they are not yet fulfilled, 
need no longer be fulfilled regarding the issues of service 
connection.  

At a June 1994 hearing before a hearing officer at the RO, 
the veteran testified that he hurt his hip and his low back 
in service in 1961 when he fell approximately 12 feet from a 
building.  He testified that since then he had numbness in 
his leg when driving for a long distance or sitting for long 
periods, and that he had intermittent treatment for his hip 
and back disorders since that time.  He testified that 
currently his hip and leg ached a significant amount and he 
had sought treatment with Dr. Chance at St. Margaret's 
hospital.  He also testified that he was currently taking 
medication for rheumatic arthritis.  He testified that he 
also had a stomach disorder since service, and also had an 
esophageal disorder.  He testified that he had been treated 
for his stomach by Dr. Kinzel, a family doctor, as well as by 
several other doctors over the period from service until the 
present.  He also testified that the stomach disorder had 
been treated with Tagamet and Zantac, but that he was 
currently treated with Prilosec.  He testified that he had 
not had surgery for the stomach disorder.  He added that he 
was currently treated by Dr. Broadmerkle, a 
gastroenterologist.  He added that he was scheduled to have 
another endoscopy shortly, and that this would be conducted 
at St. Margaret's or at Allegheny General.  He testified that 
his fungal infection began in service in Vietnam, but he had 
no specific treatment in service other than advice including 
to keep the feet dry.  He testified that he had received some 
beneficial treatment approximately twenty years ago for his 
fungal infection of the feet at the University Drive VA 
Medical Center, Oakland.  He added that he had since been 
treated for the condition with creams prescribed by his 
family doctor.  He testified that he was currently receiving 
treatment for the fungal infection of his feet.  Regarding 
his PTSD, the veteran testified that he only had a few close 
friends, that he was irritable, that he became angry quickly, 
that he avoided people, that he suppressed feelings, that he 
had many violent dreams, that he drank constantly to forget 
and got into fights, that he in the past post service he had 
traveled around the country looking for action and doing 
crazy things, and that he was married six times, all of 
which, in effect, he attributed to his PTSD.   He testified 
that he had been treated at the Vet Center on Pennsylvania 
Avenue, and he had also been treated at the Highland Drive VA 
Medical Center, but he was not currently receiving treatment 
at either of those facilities.  Also at the hearing, the 
veteran's wife testified that he continued to get up and 
walked around three or four times per night.  She added that 
he also had a very bad temper. 

Stomach Disorder

Regarding the claim for service connection for a stomach 
disorder, the Board in an October 1996 Remand instructed the 
RO to obtain records of treatment from doctors Chance, Kelly, 
Broadmerkle, Gilmore, and Kinzel.  The RO requested records 
from doctors Chantz (spelled by the veteran and by the Board 
in the prior Remand as "Chance"), Kelly and Broadmerkle at 
addresses supplied by the veteran.  In August 1997 the 
veteran informed that Dr. Gilmore was deceased and that the 
veteran was unaware who took over his practice.  The veteran 
then also informed that he was unaware of Dr. Kinzel's 
whereabouts.  The RO in December 1997 requested pertinent 
medical records from doctors Chantz, Kelly, and Broadmerkle 
at addresses supplied by the veteran, and also requested 
medical records from St. Margaret Memorial Hospital,  
Pittsburgh, Pennsylvania.  Records from doctors Kelly and 
Chantz, as well as from Allegheny General Hospital and St. 
Magaret Memorial Hospital were obtained and associated with 
the claims folder.  The Board had also requested that records 
of a recent upper gastrointestinal series be obtained.  
Recent private medical records obtained include those of an 
gastrointestinal examination and an upper endoscopy performed 
in November 1988 at St. Margaret Memorial Hospital.  It thus 
appears that these avenues of inquiry have been sufficiently 
pursued to satisfy the duty to assist regarding reported 
private medical records of treatment for a stomach disorder.  

The Board in the October 1996 Remand also instructed the RO 
to obtain records of treatment from VA medical facilities 
including Highland Drive and University Drive.  Inquiries 
were made to these facilities, and those facilities' records 
inform of only a few appointments kept by the veteran, two at 
Highland Drive and one at University Drive.  Checking the 
dates and notations regarding these appointments, the Board 
determines that two of these were compensation and pension 
examinations, one in February 1992 and one in April 1992, 
with records of these contained within the claims folder.  
However, a single record of treatment at Highland Drive on 
April 16, 1992, still appears to have not been obtained.  
That record must be obtained.  

A March 1998 VA examination of the veteran for 
gastrointestinal disorders was informed by a review of the 
past 10 to 12 years of medical records.  Hence the veteran's 
service medical records were not reviewed by the examiner.  
The examiner also did not provide an opinion regarding an 
etiology of a gastrointestinal disorder as related to 
service.  The examiner did note a history of gastrointestinal 
reflux of the past few years, and diagnosed gastrointestinal 
reflux disease and Barret's esophagus.  The examiner noted 
that he was unable to comment as to the possibility of a 
service etiology of either diagnosed gastrointestinal 
disorder.  This is not acceptable.  The Veterans Claims 
Assistance Act of 2000 requires development including a VA 
examiner's opinion regarding etiology as related to service.  
Hence upon remand an additional gastrointestinal examination 
with an etiology opinion is required.

Fungal Infection of the Feet

An April 1992 VA general medical examination found a mild 
fungal infection in the area of the ankle of the left foot 
only, with a history of recurrently worsening fungal 
infection of the left ankle and the great toenail, controlled 
with antifungal agents. 

A January 1998 VA examination of the veteran for a fungal 
infection of the feet was informed by the examiner's review 
of the claims folder.  The veteran's history was noted.  On 
examination, the examiner observed areas of callus around the 
heels and open, dried macular eruptions, as well as some 
evidence of mycosis of the toenails.  However, the examiner 
was unable to diagnose the presence of fungal infection and 
did not provide an opinion as to the etiology of any current 
disorder. 

The veteran was referred for a VA dermatology clinic 
evaluation in April 1998.  Dyshidrosis eczema was then 
diagnosed, with several ill-defined, slightly membranous 
scaling patches present on the hand, especially the sides of 
the fingers, as well as on the feet.  The dermatology 
examiner commented that the condition was chronic in nature, 
and would subside and recur even with treatment.
 
The claims folder contains no medical opinion regarding the 
etiology of any skin condition of the feet including as 
related to service.  Accordingly, the Veterans Claims 
Assistance Act of 2000 also requires a VA dermatological 
examination with such an opinion.


PTSD

Regarding the veteran's claim for an increased rating for 
PTSD, the veteran's most recent VA psychiatric examination 
was in February 1992.  It was then noted that the veteran had 
symptoms consistent with PTSD, as well as impaired 
concentration, and slightly impaired memory for recent 
events, though the veteran's insight was fair, his judgment 
was good, and there was no evidence of a formal thought 
disorder.  The examiner did not provide a clear picture of 
the veteran's level of functional impairment due to his PTSD.  
A psychiatric examination is necessary to ascertain the level 
of disability due to the veteran's PTSD and to precisely 
address the rating criteria for psychiatric disorders.  See 
Suttman v. Brown, 5 Vet. App.  127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders. 61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the regulations 
were changed during the pendency of this appeal, the veteran 
is entitled to have applied whichever set of regulations 
provide him with the higher rating - at least after the 
November 1996 effective date of the new regulations.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  


Low Back and Hip Disorders 

As discussed in the Introduction, supra, by the November 1999 
rating decision, the RO granted service connection for a low 
back disorder, assigning a 10 percent evaluation effective 
from the January 1992 date of claim, and assigned a 
noncompensable evaluation for the veteran's disorders of the 
right and left hips effective from the January 1992 date of 
claim.  Also as noted in the Introduction, supra, the right 
and left hip disorders are to be rated separately.  Thus the 
issues presented are the propriety of the 10 percent rating 
assigned for a low back disorder from the January 1992 
effective date of entitlement to service connection for that 
disorder, and the propriety of the noncompensable ratings 
assigned for both the right and left hip disorders from the 
January 1992 effective date of entitlement to service 
connection for those disorders.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's low back disorder and disorders of the right 
and left hips were evaluated as part of a VA general medical 
examination in April 1992.  The veteran complained that he 
had occasional pain in the hips, more so in the left, with 
pain worse in the morning with some associated stiffness.  He 
reported that the pain was fairly localized, though upon 
driving for many hours he would have stiffness and soreness 
in the lower back and both legs, with numbness then in the 
left leg for approximately 15 minutes.  On examination, both 
hips had normal range of motion bilaterally of flexion to 125 
degrees, extension to zero degrees, and abduction to 45 
degrees.  There was no tenderness of the hip joints, and no 
observed tenderness on flexion or extension of the hips, and 
no observed joint deformity.  The examiner noted that the low 
back showed no obvious deformity, with normal posture and 
musculature.  Range of motion of the lumbar spine was full 
and normal, with forward flexion to 95 degrees, extension to 
35 degrees, lateral flexion to 40 degrees, and lateral 
rotation to 35 degrees.  The examiner noted some mild 
stiffness and tenderness on full range of motion, but minimal 
tenderness on palpation.  No associated focal neurological 
deficits were present, and deep tendon reflexes were normal 
in both lower extremities.  The examiner noted a history of 
chronic mild lower back tenderness also involving both hips.  
The examiner assessed rule out mild lumbosacral strain 
pattern and mild arthritic changes involving the low back and 
hips.  The examiner noted that there were minimal disability 
and minimal symptoms from the low back and hips.  

The veteran's low back and hips were again evaluated at a VA 
spine examination in February 1998.  The veteran reported 
having low back and bilateral buttock pain over the years, 
worsened with activity and immobilization.  On examination, 
range of motion of the spine was 20 to 70 degrees forward 
flexion, 20 degrees left and right lateral bending, and 10 
degrees left and right lateral rotation.  There was 
tenderness over the lumbosacral spine and the lumbar 
paraspinal muscles.  Neurologically, sensation and gross 
motor function were normal.  Hip range of motion was 
symmetrical at zero degrees extension to 90 degrees flexion, 
45 degrees external rotation, 20 degrees internal rotation, 
and 40 degrees abduction.  X-rays showed grade I 
spondylolisthesis of L5 over S1 with a pars defect in L5 and 
a slight erosion posteriorly of the L5 body.  The examiner 
assessed a mild to moderate functional impairment of the 
back, and buttock pain secondary to the back disorder.  

The veteran underwent a VA neurology examination in January 
1998 to evaluate his left buttock pain, which the veteran 
reported occurred upon sitting for long periods.  The veteran 
reported that the pain did not radiate and did not affect his 
walking and was not exacerbated by exercise, though it was 
relieved by lying down.  On examination, there was 
kyphoscoliosis of the spine.  Paraspinal muscles were supple 
and nontender, and there was no pain on passive range of 
motion of the lumbar spine.  Straight leg raising was also 
negative.  Sternal rotation of the left hip produced mild 
pain.  Muscle bulk, tone, and strength was normal except the 
left gastrocnemius muscle was 3/5 secondary to a recent 
Achilles tendon rupture and repair.  The examiner assessed 
that the left buttock pain may be due to degenerative joint 
disease of the left hip.  

Upon re-examination of the low back and the hips, it is 
necessary to comply with DeLuca v. Brown, 8 Vet. App. 202 
(1995), in which the United States Court of Appeals for 
Veterans Claims (Court) held that when a Diagnostic Code 
provides for a rating based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.

The veteran's low back disorder is evaluated under Diagnostic 
Codes 5292 and 5295.  These ratings are based on limitation 
of motion of the lumbar spine.

The veteran's left and right hip disorders may be rated under 
Diagnostic Code 5251, for limitation of extension of the 
thigh, including due to pain, or under Diagnostic Code 5252, 
for limitation of flexion of the thigh, including due to 
pain, or under Diagnostic Code 5253, for impairment of the 
thigh with limitation of abduction, adduction, or rotation, 
also including due to pain.  


The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD, right 
hip disorder, left hip disorder, low back 
disorder, stomach disorder, and fungal 
infection of the feet since April 1998, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
also obtain for association with the 
claims folder the record of VA 
examination or treatment on April 16, 
1992, at the Highland Drive VA Medical 
Center in Pittsburgh, Pennsylvania.  

2. The veteran should be afforded a VA 
gastroenterology examination to determine 
the nature and etiology of any current 
gastrointestinal disorder, which may 
include diagnosed gastroesophageal reflux 
disease and Barret's esophagus, as shown 
within the medical record.  All clinical 
findings should be reported in detail.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  For each 
gastrointestinal disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the condition developed in service 
or is otherwise related to service.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current fungal infection 
of the veteran's feet.  All clinical 
findings should be reported in detail.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  If a fungal infection 
of one or both feet is identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the condition developed in service 
or is otherwise related to service. 
 
4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected right 
hip disorder, left hip disorder, and low 
back disorder. The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed. All clinical 
findings should be reported in detail.  
All necessary tests should be conducted.  
If there are no recent reports of X-rays 
of the lumbar spine and hips available 
for review, additional X-rays should be 
taken to the extent necessary for 
evaluation, and findings should be 
reflected in the examination report.  
Range of motion of the right hip, left 
hip, and low back should be reported in 
all planes and in degrees.  A full range 
of motion of the hip is zero degrees of 
extension to 125 degrees of flexion, and 
zero to 45 degrees abduction.  38 C.F.R. 
§ 4.71, Plate II (2000).  For the low 
back, the examiner should report whether 
any limitation of low back motion is 
slight, moderate, or severe in degree.  
He must also comment as to the presence 
or absence of all of the following 
manifestations: muscle spasm on extreme 
forward bending; a unilateral loss of 
lateral spine motion in the standing 
position; listing of the whole spine to 
the opposite side; a positive 
Goldthwaite's sign; marked limitation of 
forward bending in the standing position; 
loss of lateral spine motion with 
osteoarthritic changes; narrowing or 
irregularity of the joint space; abnormal 
mobility on forced motion.  The examiner 
should also separately comment on the 
effects of the right and left hip 
disorders and the low back disorder upon 
the veteran's ordinary activity and how 
any pain impairs him functionally, 
particularly in the work-place.  He must 
also comment on the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000), as applicable.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his PTSD.  All clinical 
findings should be reported in detail.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  As regards the rating 
criteria in effect prior to November 7, 
1996, the examiner must comment as to the 
degree to which the veteran's PTSD 
results in impairment of the ability to 
establish or maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which it results in reduction in 
initiative, flexibility, efficiency, and 
reliability levels (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The RO must give the 
examiner a copy of the current rating 
criteria (effective on November 7, 1996) 
for evaluating psychiatric disorders.  
The examiner should comment as to the 
presence or absence of each symptom and 
clinical finding required for disability 
ratings from zero to 100 percent, and 
where present, the frequency and severity 
thereof.  

6.  After all of the above has been 
completed, the RO should readjudicate the 
claims of entitlement to service 
connection for a stomach disorder and for 
a fungal infection of the feet.  The RO 
should also readjudicate the propriety of 
the initial ratings assigned for PTSD, a 
right hip disorder, a left hip disorder, 
and a low back disorder, for all periods 
from the January 21, 1992 date of service 
connection, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
propriety of the initial rating(s) 
assigned to the veteran's PTSD for 
periods between the January 21, 1992 date 
of service connection and the present 
must be, as appropriate under the current 
and/or prior rating criteria for mental 
disorders, in compliance with the 
requirements as outlined in Karnas, noted 
above.  However, a rating may not be 
assigned under the new rating criteria 
prior to November 7, 1996.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


